DETAILED ACTION
The following Office Action is in response to the Response to Restriction filed on May 20, 2022.  Claims 1 and 3-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on May 20, 2022 is acknowledged.
Claims 1 and 3-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 16 is objected to because of the following informalities:  Line 19 of the claim recites the phrase “whether the engaging member have”, wherein there is an issue of subject-verb agreement.  “Engaging member” should be in its plural form.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koivukangas (US 5413573) in view of Gombert et al. (US 2015/0374445, hereinafter Gombert).
Concerning claim 16, the Koivukangas prior art reference teaches a system (Figure 1; 1) comprising: a flexible trajectory guide comprising: an unsterile section (Figure 1; 3, the surgical robot may be reused, therein making it an unsterile section) comprising an actuator interface adapted to be releasably engaged (Figure 2; 20) and held by two or more engaging members at two or more separate locations (Figure 2; 15) that are movable with respect to each other (Figure 2; arrows associated with 15 show that the two locations may be depressed inwards to move relative to each other); a sterile section comprising an instrument-interface adapted to hold a medical instrument (Figure 3; 12, the contact member may be sterilized to hold a surgical device, therein making it a sterile section), the instrument-interface comprising a pair of force- or torque-transmitting coupling-members arranged opposite each other (Figure 5c; 30, if the edges of the contact member are moved, they will transmit the force from the robotic arm to the instrument, moving the instrument, therein defining them as force-transmitting coupling members); a baffle-member separating the unsterile section from the sterile section (Figure 4; 23); and a sterility sleeve attached to the baffle-member (Figure 3; 11); an actuator unit comprising: two or more engaging members adapted to releasably engage and hold the actuator-interface of the flexible trajectory-guide at the two or more separate locations and to apply a force or torque to the flexible trajectory guide (Figure 4; 18, 17, the attachment at the actuator-interface transmits force via the attachment of the two parts); and a sensor-unit (Figure 4; 19, and associated computer 9), which senses: whether the flexible trajectory-guide is placed with respect to the actuator unit in a manner allowing the engaging-members to accurately engage the actuator-interface; and whether the engaging members have accurately engaged the actuator interface (Column 5, Lines 14-35, computer may identify what surgical instrument is connected, therein showing whether the device is placed properly or engaged), but it does not specifically teach a retainer-receptacle adapted to fasten to the sterile section of the flexible trajectory-guide, the retainer receptacle comprising a circumferential holding-section that runs arounds a fastening-section of the retainer-receptacle.
However, the Gombert reference teaches a system having a flexible trajectory guide (Figure 1; 11) having a similar form and function of that of the Koivukangas reference, the trajectory-guide comprising a sterile section comprising a pair of force- or torque transmitting coupling members arranged opposite each other (Figure 3; 14, 15), further including a retainer-receptacle adapted to fasten to the sterile section of the flexible trajectory-guide (Figure 7; 30), the retainer-receptacle comprising a circumferential holding-section (Figure 6; 30, annular body is a circumferential shape that holds the instrument in place, therein defining it as a holding-section) that runs around a fastening-section of the retainer-receptacle (Figure 6; 33, 34, extensions fasten the adapter to the clamps, therein defining it as a fastening section, wherein the circumferential holding section runs around an inner surface of both extensions).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Koivukangas reference include the retainer-receptacle of the Gombert reference to provide an adapter that is designed to receive a specifically shaped surgical object (Gombert; [¶ 0024-0025]).
Furthermore, it is noted by the examiner that even though the instrument interface of the Koivukangas reference teaches one embodiment that includes two or more engaging members (Figure 5b; 24, 16) and a separate embodiment including the pair of force- or torque-transmitting coupling members (Figure 5c; 24, 30), a person having ordinary skill in the art would find it obvious to combine these features into a single embodiment to provide a contact member or instrument-interface that may accommodate different surgical devices given the reference teaches that many different contact members can be manufactured for various surgical instruments (Koivukangas; Column 6, Lines 32-34).
Concerning claim 18, the combination of the Koivukangas and Gombert references as discussed above teaches the system according to claim 16, wherein the Gombert reference further teaches the retainer receptacle fastening to the flexible trajectory-guide via a form fit (Figure 6 & 7; 30).
Concerning claim 19, the combination of the Koivukangas and Gombert references as discussed above teaches the system according to claim 16, wherein the limitation of the retainer-receptacle being die-cast or made from a three-dimensionally formed sheet having a substantially constant thickness is a product-by-process limitation.  Product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Thus, the method of which the retainer-receptacle is made, whether by being die-cast or made from a three-dimensionally formed sheet, does not hold patentable weight given the retainer-receptacle of the Gombert reference has the same structure as claimed.
Concerning claim 20, the combination of the Koivukangas and Gombert references as discussed above teaches the system according to claim 16, wherein the Gombert reference further teaches the retainer receptacle further comprising a gripping-section comprising a first area of the retainer receptacle adapted to be grasped by a person (Figure 6; outer surface of extensions 33, 34 may be defined as gripping section given a user may grip this area of the adapter); a holding-section comprising a second area of the retainer-receptacle adapted to hold the sterility sleeve (Figure 6; 30, 13); and a fastening section comprising a third area of the retainer-receptacle adapted to fasten to the sterile section of the flexible trajectory-guide (Figure 6; inner surface of extensions 33, 34 fasten to clamp), the first and third areas being arranged on opposite sides of the retainer receptacle and the second area being arranged between the first and second sides (Figure 6; extensions 33, 34 are disposed on opposite sides of adapter 30 and annular body is located in between the extensions).
Concerning claim 21, the combination of the Koivukangas and Gombert references as discussed above teaches the system according to claim 16, wherein the flexible trajectory-guide and the retainer-receptacle are disposable if a user chooses to dispose of these specific parts, and wherein the actuator-unit is a reusable non-sterile robotic arm.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogarty et al. (US 2018/0125597, hereinafter Gogarty) in view of Koivukangas (US 5413573).
Concerning claims 16 and 17, the Gogarty et al. prior art reference teaches a system (Figure 1A; 100) comprising: a flexible trajectory guide (Figure 1A; 108) comprising: an unsterile section (Figure 1B; 126) comprising an actuator interface adapted to be releasably engaged and held by two or more engaging members (Figure 1B; 116) at two or more separate locations (Figure 1; 110) that are movable with respect to each other (screws may be inserted or removed independently, therein having them movable with respect to each other); a sterile section (Figure 1B; 128) comprising an instrument-interface adapted to hold a medical instrument (Figure 1; outer surface of 106, which includes instrument 908 as shown in Figure 9A), the instrument-interface comprising a pair of force- or torque-transmitting coupling-members arranged opposite each other (Figure 1B; 112, the anchors may expand, therein transmitting force from the screws to attach the parts together); a baffle-member separating the unsterile section from the sterile section (Figure 1B; the body of 108 may be defined as the baffle-member); and a sterility sleeve attached to the baffle-member (Figure 3; 11), wherein the trajectory-guide is provided as one single integral part (Figure 1B; 108, plate body is a single piece); an actuator unit (Figure 1A; 101) comprising: two or more engaging members adapted to releasably engage and hold the actuator-interface of the flexible trajectory-guide at the two or more separate locations and to apply a force or torque to the flexible trajectory guide (Figure 1B; 116, flexes out anchors 112); and a retainer-receptacle adapted to fasten to the sterile section of the flexible trajectory-guide (Figure 1B; 106), the retainer-receptacle comprising a circumferential holding section (Figure 1B; 120, may be defined as holding section) that runs around a fastening section of the retainer-receptacle (Figure 1B; 124, pin may be interpreted as the fastening-section, given the pin assists in fastening 106 to 108 to 102), but it does not specifically teach a sensor-unit.
However, the Koivukangas prior art reference teaches a system (Figure 1; 1) comprising: a flexible trajectory guide comprising: an unsterile section (Figure 1; 3, the surgical robot may be reused, therein making it an unsterile section) comprising an actuator interface adapted to be releasably engaged (Figure 2; 20); a sterile section comprising an instrument-interface adapted to hold a medical instrument (Figure 3; 12, the contact member may be sterilized to hold a surgical device, therein making it a sterile section); a baffle-member separating the unsterile section from the sterile section (Figure 4; 23); and a sterility sleeve attached to the baffle-member (Figure 3; 11); and a sensor-unit (Figure 4; 19, and associated computer 9), which senses: whether the flexible trajectory-guide is placed with respect to the actuator unit in a manner allowing the engaging-members to accurately engage the actuator-interface; and whether the engaging members have accurately engaged the actuator interface (Column 5, Lines 14-35, computer may identify what surgical instrument is connected, therein showing whether the device is placed properly or engaged).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Gogarty reference include the sensor-unit of the Koivukangas reference to provide a method for identifying the specific end effector that is connected to the system (Koivukangas; Column 5, Lines 14-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Anderson et al. reference (US 2006/0161136) teaches a clamping flexible-trajectory guide (Figure 10; 264) that includes a retainer-receptacle (Figure 15; 270a); the Stoianovici et al. reference (US 2010/0234856) teaches a clamping flexible-trajectory guide (Figure 5C); the Nussbaumer et al. reference (US 2018/0202009) teaches a sterile and unsterile interface section for a flexible trajectory guide; and the Hofberger reference (US 2018/0116753) teaches a flexible trajectory-guide provided as one single integral part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/23/2022